Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 1 of 28 PageID# 610




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)


  BLUE FLAME MEDICAL LLC,

                                 Plaintiff,
                                                        Civil Action No. 1:20-cv-00658
  v.

  CHAIN BRIDGE BANK, N.A., JOHN J.
  BROUGH, and DAVID M. EVINGER,

                                 Defendants.


  CHAIN BRIDGE BANK, N.A,

                   Third-Party Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.,

                   Third-Party Defendant.



    EXHIBIT LIST OF DEFENDANT/THIRD-PARTY PLAINTIFF CHAIN BRIDGE
    BANK, N.A. AND DEFENDANTS JOHN J. BROUGH AND DAVID M. EVINGER

       Pursuant to Federal Rule of Civil Procedure 26(a)(3), Defendant/Third-Party Plaintiff

Chain Bridge Bank, N.A. and Defendants John J. Brough, and David M. Evinger (collectively,

“Defendants”) submit the following exhibit indices as their Exhibit List. Defendants identify the

exhibits in Index A as exhibits they expect to offer into evidence at trial. Defendants identify the

exhibits in Index B as exhibits that Defendants may offer at trial.

       In addition to the exhibits included on the indices below, Defendants also reserve the

right to introduce any exhibit designated by Blue Flame Medical LLC or JPMorgan Chase Bank,
Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 2 of 28 PageID# 611




N.A. to which Defendants do not lodge an objection.




Dated: April 15, 2021                             /s/ Donald Burke
                                                  Donald Burke (VA Bar No. 76550)
                                                  ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                  UNTEREINER & SAUBER LLP
                                                  2000 K Street, NW, 4th Floor
                                                  Washington, DC 20006
                                                  Telephone: (202) 775-4500
                                                  Facsimile: (202) 775-4510
                                                  dburke@robbinsrussell.com

                                                  Counsel for Defendants




                                              2
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 3 of 28 PageID# 612

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
                                             DEFENDANTS’ EXHIBIT LIST


  EXHIBIT       BATES NUMBER             EXHIBIT                                   DESCRIPTION
  NUMBER                                  DATE

 DTX001        BFM000163503-514        06/26/2020     Email from Marc Serio to Michael Bueche re: Fwd: As Filed with the
                                                      Committee, with attachment
 DTX002        N/A                     10/13/2020     Plaintiff’s Responses to Defendants’ First Set of Interrogatories to Blue
                                                      Flame Medical LLC
 DTX003        BFM000008866-68         03/20/2020     Email from Chad Jones to Michael Jensen with cc: Mike Gula, Bryan
                                                      Krastins, Kate Arnold, John Thomas re 3m Mask POs?
 DTX004        BFM000008593-94         03/19/2020     Email from John Thomas to Jason Lee, Chad Jones, Mike Gula, Bryan
                                                      Krasins, Kate Arnold, Michael Jensen re 100,000,000 masks sitting at port
                                                      of long beach – intro
 DTX005        BFM000200058-115        03/20/2020 –   Texts between Matthew Littman and John Thomas
                                       04/29/2020
 DTX006        BFM000200119-133        03/20/2020 –   Texts between Betty Yee (California) and John Thomas
                                       03/27/2020
 DTX007        BFM000009263-65         03/20/2020     Email from Mike Gula to Chad Jones with cc: Michael Jensen, Kate
                                                      Arnold, John Thomas re Seller PO – Parkland (DRAFT)
 DTX008        BFM000115637-41         03/20/2020     Email from Bill Simonson to John Thomas re FW: Email Connect – DGS
                                                      and John Thomas
 DTX009        BFM000009832-33         03/20/2020     Email from John Thomas to Bill Simonson with bcc: Mike Gula re
                                                      Medical Supplies Listing with attachment
 DTX010        BFM000200135-44         03/22/2020 –   Texts between Michael Wong (California) and John Thomas
                                       04/09/2020


                                                              1
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 4 of 28 PageID# 613

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX011        CBB00002342-43          03/23/2020     Email from Abby Browning to Kim Danile, Mitchell Medigovich re specs
               (CAL-OES-00000010-                     for COVID-19 supply request with attachment
               11)
 DTX012        BFM000066185-86         03/23/2020     Email from John Thomas to Michael Wong with bcc:
                                                      Jennilee@blueflame.agency re Medical Supplies Sheet with attachment
 DTX013        BFM000066417-27         03/25/2020     Email from John Thomas to Jennilee Brown, Ethan Bearman re Fwd:
                                                      Medical Supplies Sheet
 DTX014        BFM000074877            03/23/2020     Texts between Betty Yee (California) and John Thomas
 DTX015        BFM000012554-60         03/24/2020     Email from John Thomas to Jennilee Brown, Ethan Bearman, Mike Gula
                                                      re Fwd: Medical Supplies Sheet with attachment
 DTX016        BFM000116156-62         03/24/2020     Email from Michael Wong to John Thomas re Medical Supplies Sheet
 DTX017        BFM000012804-05         03/25/2020     Email from Mike Gula to John Thomas, Jennilee Brown, Ethan Bearman,
                                                      Paris Pope re Invoice inventory with attachment
 DTX018        BFM000110967-79         03/24/2020     Email from John Thomas to Michael Wong re Medical Supplies Sheet
 DTX019        BFM000066391-92         03/25/2020     Email from Ethan Bearman to Mike Gula with cc: Jennilee Brown, John
                                                      Thomas re Gula make sure the bank knows the wire is coming
 DTX020        BFM000111121-22         03/25/2020     Email from John Thomas to Michael Wong re Invoice with attachment
 DTX021        BFM000074887            03/25/2020     Texts between Betty Yee (California) and John Thomas
 DTX022        BFM000013558-59         03/25/2020     Email from Ethan Bearman to John Thomas, Mike Gula, Jennilee Brown
                                                      re Latest spreadsheet with attachment
 DTX023        BFM000013560-61         03/25/2020     Email from Ethan Bearman to Mike Gula, John Thomas, Jennilee Brown
                                                      re To get to 100MM with attachment



                                                              2
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 5 of 28 PageID# 614

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX024        BFM000116497-98         03/25/2020     Email from Ethan Bearman to John Thomas re Another version of the
                                                      spreadsheet for Dan Kim with attachment
 DTX025        BFM000129957-60         04/21/2020     Email from John Thomas to John Thomas re [no re line] with attachment
 DTX026        CBB00002221-89          03/25/2020     Email from Ethan Bearman to John Thomas with cc: Michael Wong re
               (CAL-DGS-00000195-                     Intro – Blueflame Corp Counsel with attachments
               263)
 DTX027        BFM000072285-86         04/08/2020     Email from John Thomas to Michael Wong with cc: Ethan Bearman re
                                                      Blue Flame Medical N95’s
 DTX028        BFM000109726-30         04/10/2020     Email from John Thomas to Michael Wong with bcc: Ethan Bearman re
                                                      100M Mask Order
 DTX029        BFM000076870-74         04/29/2020     Email from John Thomas to Henry Huang with cc: Ethan Bearman,
                                                      Wujin@winteam500.com re PO1-6 with attachments
 DTX030        BFM000120324-27         04/07/2020     Email from Ethan Bearman to Marc Serrio, John Thomas re URGENT PO
                                                      1-4 with attachments
 DTX031        BFM000125347-48         03/26/2020     Email from Suuchi Ramesh to Mike Gula, John Thomas, Ethan Bearman
                                                      with cc: Victor Cortes, Mark Herman re Please advise ASAP N95s CE (+
                                                      FDA) certified stock
 DTX032        BFM000192584            09/15/2020     Email from Marc Serrio to John Thomas, Mike Gula with cc: Ethan
                                                      Bearman re Cash Balance Down to Minimum Levels
 DTX033        N/A                     06/12/2020     Blue Flame Medical LLC v. Chain Bridge Bank, John Brough, David
                                                      Evinger Complaint (E.D. Va. 20cv658)
 DTX034        CBB00000523-25          03/23/2020     Delaware Certificate of Formation of Blue Flame Medical LLC




                                                              3
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 6 of 28 PageID# 615

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX035        BFM000009163-65         03/20/2020     Email from Kate Arnold to Mike Gula, Chad Jones with cc: Stacie
                                                      Monroe, Bryan Krastins, Michael Jensen, vitoc44@gmail.com re West
                                                      Virginia and Louisiana
 DTX036        BFM000011436-45         03/23/2020     Email from Mike Gula to Genevieve Hills re FW: Velox Medical Product
                                                      Inventory
 DTX037        BFM000012055-59         03/24/2020     Email from Mike Gula to Brian Chatwin with cc: Tom Datwyler re FW:
                                                      south koren plant [sic]
 DTX038        BFM000012733-39         03/24/2020     Email from Mike Gula to Michael Jensen with cc: Chad Jones, Kate
                                                      Arnold, Bryan Krastins re Updated invitation: COVID-19 Supplies @
                                                      Mon Mar 23, 2020 5:30pm
 DTX039        VLX-007876-907          03/05/2020     iMessages for (202) 255-9745
 DTX040        BFM000012837-39         03/25/2020     Email from Mike Gula to Paul Sposito re Fwd: COVID help – supplies
 DTX041        BFM000013610-11         03/26/2020     Email from Henry Huang to Mike Gula re Attachment order 002 revise
                                                      with attachment
 DTX042        BFM000095501            03/25/2020     State of California General Services Procurement Division Purchasing
                                                      Authority Purchase Order for Blue Flame Medical LLC
 DTX043        CBB00001781-84          03/25/2020     Email from Maria Cole to Mike Gula re wire with attachment
 DTX044        CBB00001518-19          03/25/2020     Email from DocuSign System to Maria Cole re Please DocuSign: Blue
                                                      Flame Medical LLC
 DTX045        CBB00000555-56          03/25/2020     Account Agreement for Blue Flame Medical LLC
 DTX046        CBB00002563-71          03/25/2020     Email from Mariano Castagnello to Mike Gula re Fwd: need BF Medical
                                                      EIN/registration with attachments
 DTX047        CBB00001202-03          03/27/2020     Email from Tsega Yohannes to Mariano Castagnello re Expected activity


                                                              4
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 7 of 28 PageID# 616

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX048        BFM000110311            03/25/2020     Email from Mike Gula to Doug Graham re [no re line]
 DTX049        BFM000110662-65         03/22/2020     Email from Mike Gula to Todd Boulanger re Fwd: email thoughts with
                                                      attachments
 DTX050        CBB00002794             03/25/2020     Transcript of call between Mike Gula and Heather Schoeppe
 DTX051        CBB00002794             03/26/2020     Call between Mike Gula and Heather Schoeppe
 DTX052        CBB00001460-62          03/25/2020     Email from Mike Gula to Maria Cole re wire
 DTX053        CBB00001433-36          03/25/2020     Email from Mike Gula to Maria Cole re wire
 DTX054        BFM000074101-06         03/26/2020     Email from Mike Gula to John Thomas re Contact Info
 DTX055        BFM000202988-3009       03/26/2020     Signal Texts between Ethan Bearman, Mike Gula, and John Thomas
 DTX056        CBB00001938-39          03/26/2020     Email from Chain Bridge Bank Wire Department to Mike Gula re
                                                      INCOMING WIRE CONFIRMATION (send secure) with attachment
 DTX057        CBB00000639             03/26/2020     Email from Mike Gula to David Evinger re Coming in. Are you there?
 DTX058        BFM000067627-28         03/27/2020     Email from Lindsay Angerholzer to lindsay@blueflame.com re COVID
                                                      supply help
 DTX059        BFM000045714-21         04/14/2020     Email from Mike Gula to Zach Hargett with cc: Morgan Nichols, Brielle
                                                      Appelbaum re South Carolina COVID-19 Emergency Supply
                                                      Collaborative with attachments
 DTX060        CBB00002313-32          03/21/2020 –   Texts between Michael Wong (California) and John Thomas
               (CAL-DGS-00000292-      03/27/2020
               311)
 DTX061        BFM000116128-35         03/24/2020     Email from John Thomas to Michael Wong re Medical Supplies Sheet
                                                      with attachment


                                                              5
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 8 of 28 PageID# 617

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX062        BFM000116274-76         03/25/2020     Email from Ethan Bearman to Michael Wong, John Thomas re Bank Wire
                                                      instructions for Blue Flame Medical LLC with attachment
 DTX063        BFM000111148-50         03/25/2020     Email from John Thomas to Michael Wong re Invoice
 DTX064        BFM000116341            03/25/2020     Email from John Thomas to Michael Wong with bcc: Jennilee Brown,
                                                      Mike Gula re Reminder – Documents
 DTX065        CBB00002291-312         04/03/2020     Email from Mathew Littman to Michael Wong re Calif Details with
               (CAL-DGS-00000270-                     attachments
               92)
 DTX066        BFM000113888-94         04/15/2020     Email from John Thomas to Michael Wong re 100M Mask Order
 DTX067        CBB00002281-86          03/25/2020     Texts between Michael Wong (California), Dan Kim (California), and
               (CAL-DGS-00000255-                     John Thomas
               60)
 DTX068        BFM000206166-87         07/05/2020     Executive Employment Agreement between Blue Flame Medical LLC
                                                      and Ethan Bearman
 DTX069        BFM000000675-81         03/13/2020     Referral Fee Agreement between Velox Medical and Blue Flame
                                                      Strategies LLC
 DTX070        BFM000198682-700        03/20/2020 –   Group texts between Ethan Bearman and John Thomas
                                       03/25/2020
 DTX071        BFM000115813-17         03/22/2020     Email from Ethan Bearman to Mike Gula with cc: John Thomas re
                                                      Regarding your line list for N95 Protective Masks and Surgical Masks
 DTX072        BFM000202805-69         03/24/2020 –   Signal texts between Ethan Bearman, Mike Gula, and John Thomas
                                       03/27/2020
 DTX073        BFM000116277            03/25/2020     Email from Ethan Bearman to John Thomas re California Invoice


                                                              6
                Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 9 of 28 PageID# 618

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX074        BFM000066135-36         03/23/2020     Email from Ethan Bearman to John Thomas with cc: Jennilee Brown re
                                                      Possible spreadsheet to send Suuchi after NDA is signed
 DTX075        BFM000116521-22         03/26/2020     Email from Suuchi Ramesh to Ethan Bearman, Mark Herman with cc:
                                                      John Thomas, Victor Cortes, Ingrid Lacourt re Request on N95 Masks
 DTX076        CBB00001385             03/26/2020     Email from Ethan Bearman to Maria Cole with cc: John Thomas, Mike
                                                      Gula re Blue Flame Medical LLC – Wire Transfer
 DTX077        BFM000000668-74         03/13/2020     Referral Fee Agreement between Healthcom Pacific Inc and Blue Flame
                                                      Strategies LLC
 DTX078        BFM000116254-56;        03/25/2020     Email from Ethan Bearman to Henry Huang with cc: John Thomas, Mike
               116342-46                              Gula re Healthcom Pacific Inc. Referral Fee Agreement with attachment
 DTX079        CBB00002779             3/26/2020      Fedwire Funds Processor Completed
 DTX080        CBB00002780             03/26/2020     Fedwire Funds Processor Completed
 DTX081        CBB00002786             03/26/2020     Call between Maria Cole and John Thomas
 DTX082        CBB00002787             03/26/2020     Call between Maria Cole and John Thomas
 DTX083        CBB00002788             03/26/2020     Call between Maria Cole and John Thomas
 DTX084        CBB00002501-505         03/26/2020     California warrants for N95 mask purchase
 DTX085        BFM000163112-113        03/26/2020     Memo from Andrew Sturmfels to Natalie Gonzales authorizing
                                                      $465,888,600.00 wire for purchase of N95 masks from Blue Flame
                                                      Medical
 DTX086        JPMC-00000027-28        03/26/2020     Email from Ana Prieto to Natalie Gonzales indicating that wire had been
                                                      released
 DTX087        N/A                     05/11/2020     Testimony of Fiona Ma at 05/11/2020 hearing before the California State
                                                      Assembly

                                                              7
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 10 of 28 PageID# 619

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                  DESCRIPTION
  NUMBER                                  DATE

 DTX088        BFM_CA_STO0001          03/26/2020     Email from Natalie Gonzales to Amin Pirasteh noting that it’s “really
               (STO0626-648)                          weird” neither of them can find reference to Blue Flame Medical on the
                                                      internet
 DTX089        JPMC-00000135           03/26/2020     Email from Natalie Gonzales to Ana Prieto asking whether it’s possible to
                                                      reach out to CBB for an update re the return wire
 DTX090        SCO0131-56              03/26/2020     Email from Andrew Sturmfels to Karen Ross Greene, Rick Chivaro,
                                                      Natalie Gonzales, Fee Chang, Monica Cuellar, Andre Rivera, Dan Kim,
                                                      Allan Watson with cc: Jim Spano, Jutta, Angela Shell, Jason
                                                      Hollingsworth, Karen Finn, Bill Simonson, Lilian Lee, Coleen Morrow,
                                                      Bertha Mejia, Jennifer Chavez, Shirley Dong, Roland Mar, Elizabeth
                                                      Gonzalez, Michael Wong re email chain restored w/all who need to
                                                      know..
 DTX091        CBB00002699-70          03/25/2020     Email from Mike Gula to David Evinger, John Brough re Screenshot
                                                      2020-03-25 at 6.26.08 PM with attachment
 DTX092        CBB00002686             03/26/2020     Email from Mike Gula to David Evinger re Blue Flame Medical /
                                                      Fighting Coronavirus
 DTX093        CBB00002543             03/26/2020     Call between David Evinger and Fee Chang
 DTX094        CBB00002545             03/26/2020     Call between John Brough, David Evinger, and Tim Coffey
 DTX095        CBB00004445             03/25/2020     Handwritten notes of John Brough
 DTX096        BFM000013445-48         03/25/2020     Email from Mike Gula to John Brough, David Evinger re Contact Info
                                                      with attachment
 DTX097        CBB00002541             03/26/2020     Call between John Brough, David Evinger, and Rakesh Korpal
 DTX098        CBB00002544             03/26/2020     Call between John Brough, David Evinger, and Rakesh Korpal



                                                              8
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 11 of 28 PageID# 620

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX099        JPMC-00000084-88        03/26/2020     Email from Jenifer Robinson to Rakesh Korpal re FW [RFI-89021]:
                                                      EXPEDITE REVIEW/APPROVAL Held Payment >=$50MM USD
                                                      CLIENT NAME: CALIFORNIA STATE TREASURER SP CASE ID:
                                                      with attachments
 DTX100        JPMC-00000089-94        03/26/2020     Email from Jenifer Robinson to Rakesh Korpal re FW [RFI-89021]:
                                                      EXPEDITE REVIEW/APPROVAL Held Payment >=$50MM USD
                                                      CLIENT NAME: CALIFORNIA STATE TREASURER SP CASE ID:
                                                      with attachments
 DTX101        JPMC-00000392-93        03/27/2020     Email from Alexander Leonard to Art Neville, Alex Grant with cc: Daniel
                                                      Wilkening, Brian Page, Rakesh Korpal, June Cantrell, Joshua Pope, Mike
                                                      Kelly Michael Nevins re Confidential State of California
 DTX102        JPMC-00000003-5         03/26/2020     Email from Fraud Alert to Jenifer Robinson, Rakesh Korpal, Timothy
                                                      Coffey with cc: Michelle Long re [RFI-89021]: EXPEDITE
                                                      REVIEW/APPROVAL Held Payment >=$50MM USD CLIENT NAME:
                                                      CALIFORNIA STATE TREASURER SP CASE ID: with attachments
 DTX103        CBB00002784             03/26/2020     Recording of call to Chain Bridge Bank (Mariano Castagnello) from Tim
                                                      Coffey requesting to speak to fraud or wire transfer department
 DTX104        JPMC-00000101-05        03/26/2020     Email from Tim Coffey to Debra Naughton with cc: Rakesh Korpal) re
                                                      PRPC case JPM200326-004818 with attachments
 DTX105        JPMC-00000386           05/21/2020     Email from Fiona Ma to Jamie Dimon with cc; Tim Schaefer, Genevieve
                                                      Jopanda re Thank You
 DTX106        DGS2491-95              03/25/2020     State of California Purchasing Authority Purchase Order with attachments
 DTX107        JPMC-00000009           03/26/2020     Email from Timothy Coffey to Fraud Alert, Jenifer Robinson, Rakesh
                                                      Korpal, Michelle Long re [RFI-89021]: EXPEDITE



                                                              9
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 12 of 28 PageID# 621

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                  DESCRIPTION
  NUMBER                                  DATE

                                                      REVIEW/APPROVAL Held Payment >=$50MM USD CLIENT NAME:
                                                      CALIFORNIA STATE TREASURER SP CASE ID:
 DTX108        JPMC-00000170-76        03/26/2020     Email from Timothy Coffey to Debra Naughton with cc: Rakesh Korpal
                                                      re PRPC case JPM200326-004818 with attachments
 DTX109        N/A                     01/22/2021     Subpoena to Testify at a Deposition in a Civil Action to the California
                                                      State Controller’s Office
 DTX110        SCO1521-80              03/20/2020 –   Texts between Betty Yee (California) and John Thomas
                                       03/27/2020
 DTX111        DGS5408-09              03/26/2020     Email from Mai Chang to Naoko Reese with cc: Thanh Thao Au, Robert
                                                      Bachiller, Bla Lee, Anthony Cantrell, Tawnya Castro Harris, Samantha
                                                      Curry, Debra Rossaro, Kristoffer Hernandex, Molly McClure, Patti
                                                      Moore, Thy Nguyen, Greg Okumura, Tracy Oliver, Tadashi Taira,
                                                      Nicholas Walls re DENIED SID 0000160359 BLUE FLAME MEDICAL
                                                      LLC
 DTX112        BFM000121643-647        04/10/2020     PO-20200410-002 dated 4/10/20 from Blue Flame Medical, LLC to
                                                      Quonset Development Corporation
 DTX113        BFM000072442-443        04/09/2020     Blue Flame Medical Bulk Price Sheet on 4-09-20
 DTX114        BFM000128078-079        04/16/2020 –   Emails between Matthew Hayes (Tennessee) and John Thomas re:
                                       04/17/2020     [EXTERNAL] Updated Costs And Potential Solutions
 DTX115        BFM000063226            04/29/2020     Emails between Julia Pickle (Alabama) and Mike Gula
 DTX116        BFM000134376            05/01/2020     Sales Quote to the State of Colorado
 DTX117        BFM000080369            05/04/2020     Email from Colorado to John Thomas and Tracy Austin re: Firm Denial –
                                                      Quote packet received



                                                              10
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 13 of 28 PageID# 622

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                  DESCRIPTION
  NUMBER                                  DATE

 DTX118        BFM000080065            05/04/2020     Email from Ethan Bearman to John Thomas, Michael Collins, Marc
                                                      Serrio re: Colorado
 DTX119        BFM000126777            04/09/2020     Purchase Order issued April 9, 2020 to Office of Governor Jay Inslee
 DTX120        BFM000126774-779        04/13/2020     Email from Ethan Bearman to Elena McGraw re: isolation gown
                                                      pic/certificate
 DTX121        BFM000046448-459        04/15/2020     Email from Mike Gula to Bradley Knox (Tennessee) re: WA State
                                                      COVID-19 Supplies – Isolation Gowns Questions – Time Sensitive
 DTX122        BFM000050658-659        04/16/2020-    Emails between Elena McGrew and Mike Gula re: We want to work with
                                       04/18/2020     you on price point
 DTX123        DGS6516-6518            10/26/2020     Dan Kim Typed Noted
 DTX124        DGS2493                 03/24/2020     Payee Data Record for Blue Flame Medical
 DTX125        DGS2948-2959            03/25/2020     Email from Andrew Sturmfels to Karen Greene Ross, Dan Kim, Jutta
                                                      Wiechec re: email chain restored w/all who need to know….
 DTX126        DGS0775-0787            03/25/2020     Email from Dan Kim to Allan Watson Re: email chain restored w/all who
                                                      need to know…..
 DTX127        DGS5363-5365            03/25/2020 –   Texts between Dan Kim (California) and John Thomas
                                       03/27/2020
 DTX128        BFM000200134            03/25/2020 –   Texts between Dan Kim (California) and John Thomas
                                       03/27/2020
 DTX129        DGS4966-4980            03/24/2020 –   Email from Karen Greene Ross to Dan Kim Re: email chain restored w/all
                                       03/25/2020     who need to know…
 DTX130        DGS6030-6049            03/25/2020 –   Email from Dan Kim to Monica Cuella, Andre Rivera, Andrew Sturmfels,
                                       03/26/2020     Allan Watson Re: email chain restored w/all who need to know….


                                                             11
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 14 of 28 PageID# 623

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX131        DGS8016-8021            N/A            Chronology of email correspondence and notes taken by Dan Kim
 DTX132        BFM000007156            03/17/2020     Email from Mike Gula to Mike Gula re: Current contracts 3.17
 DTX133        BFM000012806-807        03/25/2020     Email from Mike Gula to John Thomas, Jennilee Brown, Ethan Bearman,
                                                      Paris Pope, RE: Invoice Inventory
 DTX134        BFM000012824-825        03/25/2020     Email from Mike Gula to Ethan Bearman re: Gula make sure the bank
                                                      knows the wire is coming
 DTX135        BFM000198724-736        03/22/2020-    Texts between Matthew Littman, Ethan Bearman, and John Thomas
                                       05/06/2020
 DTX136        BFM_DGS0294-0322        07/29/2020     Ltr. from Jennifer Dauer to Angela Shell (CA Procurement) Re: Purchase
                                                      Order No. M12948-T6619 to Blue Flame Medical LLC
 DTX137        BFM000162406-07         06/17/2020     Emails from Matthew Swift to Michael Gula re: Blue Flame Medical
                                                      Files Suit Against Chain Bridge Bank.pdf
 DTX138        BFM000206162            N/A            Video with file name signal-2020-03-25-094152.mp4
 DTX139        N/A                     03/09/2021     Chain Bridge Bancorp, Incorporated 2019 Annual Report
 DTX140        N/A                     02/02/2021     Excerpt from John Brough deposition transcript
 DTX141        N/A                     02/27/2015     Excerpt from Bank Secrecy Act/Anti-Money Laundering Examination
                                                      Manual Appendix F
 DTX142        N/A                     03/26/2020     FBI Press Release: FBI Warns Health Care Professionals of Increased
                                                      Potential for Fraudulent Sales of COVID-19 Related Medical Equipment
 DTX143        N/A                     11/19/2011     Fedwire Funds Service Format Reference Guide
 DTX144        CBB00002781             03/26/2020     Fedwire Funds Processor Message
 DTX145        N/A                     2014           The ABCs of the UCC by Thomas C. Baxter Jr. et al.


                                                             12
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 15 of 28 PageID# 624

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX146        JPMC-00000533-534       12/28/2020     Ltr. from Alan E. Schoenfeld (WilmerHale) to Spencer Walker
                                                      (California) re: Reservation of Rights Regarding March 26, 2020 Wire
                                                      Transfer to Blue Flame Medical LLC
 DTX147        JPMC-00000535-599       03/20/2021     Email from Alan E. Schoenfeld to Spencer Walker re: JPMorgan Chase
                                                      Bank, N.A. / Notice of Claim, with attachments
 DTX148        BFM000047291-92         04/15/2020     Assignment, Acknowledge, and General Obligation Pledge with County
                                                      of San Mateo
 DTX149        BFM00032772-773         04/07/2020     Emails between Henry Huang and Mike Gula re: URGENT PO 1-4
 DTX150        CBB00004468             N/A            Silverlake Screenshot of Blue Flame Medical LLC Checking Account
 DTX151        SDS000078-143           03/20/2020-    Text messages between Stephanie Daily Smith and Matthew Littman
                                       12/14/2020
 DTX152        SDS000144-153           03/20/2020     Texts between Stephanie Daily Smith and Betty Yee
 DTX153        BFM000110641            03/21/2020     Email from John Thomas to Stephanie Smith re: medical supplies sales
                                                      sheet
 DTX154        BFM000111228-231        03/25/2020     Email from John Thomas to Stephanie Smith re: Fwd: Bank Wire
                                                      Instructions for Blue Flame Medical LLC
 DTX155        SDS00072-074            04/04/2020     Emails between Lee Rosenberg and Stephanie Smith
 DTX156        N/A                     03/15/2021     Ltr. from Amanda Touchton (attorney for Matthew Littman) to Matt
                                                      Madden (attorney for Defendants) re: Subpoena to Mathew Littman in
                                                      Blue Flame Medical, LLC v. Chain Bridge Bank, et al.
 DTX157        SDS0001-077             03/20/2020-    Stephanie Smith emails
                                       04/27/2020



                                                             13
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 16 of 28 PageID# 625

                                           Trial Exhibit Index A – Expect to Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
  EXHIBIT       BATES NUMBER             EXHIBIT                                 DESCRIPTION
  NUMBER                                  DATE

 DTX158        BFM000206553-559        06/05/2020     Ltr. from Douglas F. Gansler (Cadwalader) to Lauri A. McGuire
                                                      (Maryland Department of General Services) Re: Blue Flame Medical,
                                                      LLC – Purchase Order #H00P0601445
 DTX159        BFM_CA_DGS6555-         04/01/2020-    California Department of General Services Emails between Michael
               6565                    05/23/2020     Wong, Angela Shell, et al.
 DTX160        N/A                     12/2019        Federal Reserve Banks Operating Circular No. 6
 DTX161        BFM000204231            11/2/2020      60 Minutes Video
 DTX162        N/A                     12/06/2020     CBS News Article: Inside the chaotic PPE market where shortages of
                                                      critical supplies persist
 DTX163        N/A                     05/11/2020     Audio/Video of California State Assembly Hearing for the Committee on
                                                      Accountability and Administrative Review
 DTX164        CBB00002608             N/A            SilverLake Xperience Screenshot of Blue Flame Medical LLC
                                                      Transaction History




                                                             14
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 17 of 28 PageID# 626

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX165          BFM000002416-        N/A            Blue Flame Medical Presentation
                   430
   DTX166          CBB00002569-571      03/23/2020     State of Delaware Limited Liability Company Certificate of Formation
                                                       for Blue Flame Medical LLC
   DTX167          CBB00001198-199      02/10/2020     State of Delaware Limited Liability Company Certificate of Formation
                                                       for Blue Flame Strategies LLC
   DTX168          BFM000115483-        03/16/2020     Email from Maria Cole to Michael Gula, cc’ing Mariano Castagnello,
                   490                                 Mike Richardson, and Brad Ward, “Re: New Account”, with
                                                       attachments
   DTX169          CBB00001952-62       03/13/2020     Email from Michael Gula to Melissa Strano, cc’ing John Thomas,
                                                       “Fwd: new business”, with attachments
   DTX170          CBB00004391-392      03/16/2020     Account Agreement between Chain Bridge Bank, N.A. and Blue
                                                       Flame Strategies LLC
   DTX171          CBB00001574-79       03/17/2020     Email from Michael Gula to Maria Cole, cc’ing John Thomas, “NEW
                                                       business account needed”, with attachment
   DTX172          CBB00004380-381      03/18/2020     Account Agreement between Chain Bridge Bank, N.A. and Redline
                                                       Strategies LLC
   DTX173          BFM000137279-        05/09/2020     Email from Michael Gula to Brielle Appelbaum, “Fwd: My memory
                   280                                 of the call with Chain Bridge Bank”
   DTX174          CBB00004463-467      N/A            Brough Typed Notes
   DTX175          CBB00002124-125      03/25/2020     Email from Allan Watson to Jim Spano et al., “email chain restored
                                                       w/all who need to know…..”
   DTX176          CBB00000728-729      03/26/2020     Email from David Evinger to Jennifer Lincoln, John Brough, and
                                                       Farrukh Memon, cc’ing Wires, “RE: Incoming Large Wire”

                                                              1
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 18 of 28 PageID# 627

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX177          CBB00004235-273      03/2020        Bank Secrecy Act, Anti Money Laundering Control, and Office of
                                                       Foreign Assets Control Policy, Chain Bridge Bank, N.A.
   DTX178          CBB00004274-276      09/2016        Suspicious Activities Procedures, Chain Bridge Bank, N.A.
   DTX179          CBB00004302-306      N/A            Wire Transfer Procedures, Chain Bridge Bank, N.A.
   DTX180          CBB00004307-09       01/2018        Funds Availability (Regulation CC) Policy, Chain Bridge Bank, N.A.,
   DTX181          CBB00004277-278      09/12/2019     “BSA Policy Review: Questionable and Suspicious Activity Reporting
                                                       (BSA Policy Pages 32 - 35),” BSA Training – BSA Policy Review,
                                                       Chain Bridge Bank, N.A.
   DTX182          CBB00002609-610      N/A            Funds Availability Disclosure, Chain Bridge Bank N.A.,
   DTX183          BFM000116345-        03/25/2020     First Amendment and Addendum to Referral Fee Agreement between
                   346                                 Healthcom Pacific Inc. and Blue Flame Strategies LLC
   DTX184          BFM000021076-94      04/01/2020     Email from Michael Gula to Julio Cabral re: Medical Supplies – Blue
                                                       Flame Medical, with attachments
   DTX185          BFM000170149-        03/31/2020     Email from Ethan Bearman to Marc Serrio (Blue Flame) re: FW: Wire
                   174                                 Info, with Product Reseller Agreement attachments
   DTX186          BFM000076873-        04/29/2020     Letter from Great Health to Blue Flame Re: Cancellation of Order
                   874                                 Confirmation No. 1001-1004, 1006; Blue Flame Medical as Reseller
   DTX187          CAL-OES-             03/23/2020     Emails from Abby Browning to Mike Gula et al re: Updated
                   00000020-026                        invitation: COVID-19 Supplies @ Mon Mar 23, 2020 5:30pm –
                                                       6:30pm (MDT) (abby.browning@caloes.ca.gov)
   DTX188          BFM000066087-        03/22/2020     Email from Kate Arnold (Velox Medical) to Brian Merrick (State of
                   088                                 Massachusetts) re: Update on Supply-Urgent
   DTX189          BFM000008038-        03/19/2020     Email from Henry Huang to Michael Jensen et al. re: Velox Daily
                   039                                 Shipping Request—March 18
                                                              2
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 19 of 28 PageID# 628

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX190          BFM000011979-        03/24/2020     Texts between Mike Gula and Henry Huang
                   982
   DTX191          BFM000012279-        03/23/2020     Email from Suuchi Ramesh to Ethan Bearman et al. RE: RE: Email 2
                   285                                 pricing from Suuchi Inc
   DTX192          BFM000077942-        03/21/2020     Texts between Suuchi Ramesh and Ethan Bearman
                   956
   DTX193          BFM000116424-        03/25/2020     Purchase Order from Blue Flame to Suuchi
                   425
   DTX194          BFM000013830         03/26/2020     Email from Suuchi Ramesh to Mike Gula et al. re: PO Status
   DTX195          BFM000066389-        03/25/2020     Email from John Thomas to Mike Gula et al. re: Invoice Inventory
                   390
   DTX196          BFM000116525-        03/26/2020     Email from Suuchi Ramesh to Ethan Bearman re: Request on N95
                   527                                 Masks
   DTX197          BFM000138783-        04/15/2020     Federal Grand Jury Subpoena to Blue Flame Medical, US Attorney’s
                   799                                 Office, Central District of California
   DTX198          BFM000157939-        06/08/2020     Email from Tung Khuu to Michael Skoglund et al re: Blue Flame
                   943                                 Medical, LLC PPE Subpoenas and Investigations Additional
                                                       subpoenas from Maryland and U.S. DOJ – E.D. Virginia, with
                                                       attachment
   DTX199          CBB00002646-648      05/18/2020     Ltr. from Frank Pallone, Jr., Diana DeGette, U.S. House of
                                                       Representatives Committee on Energy and Commerce to Mike Gula
   DTX200          CBB00004323-362      03/26/2020     Selected Chain Bridge Bank Call Logs
   DTX201          CBB00002765-778      N/A            Terms and Conditions of Your Account


                                                              3
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 20 of 28 PageID# 629

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX202          CBB00001743-747      03/17/2020-    Emails between Maria Cole and Mike Gula re: wire
                                        03/25/2020
   DTX203          N/A                  04/13/2020     FBI Warns of Advance Fee and BEC Schemes Related to Procurement
                                                       of PPE and Other Supplies During COVID-19 Pandemic
   DTX204          N/A                  03/16/2020     The Financial Crimes Enforcement Network (FinCEN) Encourages
                                                       Financial Institutions to Communicate Concerns Related to the
                                                       Coronavirus Disease 2019 (COVID-10) and to Remain Alert to
                                                       Related Illicit Financial Activity
   DTX205          BFM000212491-        03/21/2020-    Texts between Matt Littman, Stephanie Daily Smith, and John
                   501                  03/26/2020     Thomas
   DTX206          BFM000212479         03/24/2020     Texts between Stephanie Smith, John Thomas, and Betty Yee
   DTX207          BFM000212468-        03/20/2020-    Texts between John Thomas and Stephanie Roberson (California
                   478                  03/24/2020     Nurses Association)
   DTX208          BFM000212939-        03/26/2020-    Texts between John Thomas and Marc Serrio
                   964                  04/29/2020
   DTX209          BFM000212912-        03/13/2020-    Texts between John Thomas and Henry Huang
                   938                  04/29/2020
   DTX210          BFM000212703-        03/16/2020-    Texts between Mike Gula, John Thomas, and Henry Huang
                   733                  04/26/2020
   DTX211          BFM000212965-        03/20/2020-    Texts between Matt Littman and John Thomas
                   3013                 04/29/2020
   DTX212          BFM000126009-10      04/06/2020     Email from Marc Serrio to Henry Huang re: proof of funds for Henry,
                                                       with attachment



                                                              4
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 21 of 28 PageID# 630

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX213          N/A                  09/17/2020     Laurel Rosenhall, Exclusive: California wires mask dealer half a
                                                       billion dollars, then claws it back, Cal Matters
   DTX214          N/A                  05/02/2020     Tom Hamburger and Juliet Eilperin, Maryland cancels $12.5 million
                                                       PPE contract with firm started by GOP operatives, The Washington
                                                       Post
   DTX215          N/A                  05/06/2020     Tom Hamburger and Juliet Eilperin, Justice Department investigates
                                                       Blue Flame Medical after claims that it failed to provide masks to
                                                       Maryland
   DTX216          N/A                  05/06/2020     Kenneth P. Vogel, Firm Set Up by G.O.P. Operatives Under Scrutiny
                                                       Over Virus Contracts, The New York Times
   DTX217          N/A                  05/02/2020     The Baltimore Sun, Maryland seeks investigation of politically
                                                       connected company that hasn’t delivered masks, ventilators
   DTX218          N/A                  05/02/2020     Brody Mullins and Susan Pulliam, Maryland Cancels Big Coronavirus
                                                       Mask Order, The Wall Street Journal
   DTX219          CBB00000655-57       03/26/2020     Email from Heather Schoeppe to Maria Cole, John Brough, David
                                                       Evinger, Mike Richardson re Blue Flame Medical LLC – Wire
                                                       Transfer
   DTX220          CBB000002529-36      03/26/2020     Chain Bridge Bank GL History Print Optical Report OutQ
   DTX221          CBB00001770-72       03/25/2020     Email from Maria Cole to Mike Richardson re wire
   DTX222          CBB00002725-29       03/26/2020     Email from Peter Fitzgerald to John Brough re $450 Million wire
                                                       came in
   DTX223          JPMC-00000123        03/26/2020     Email from Rakesh Korpal to Patricia Wiltz re Conversation initiated
                                                       by rakesh.korpal@jpmchase.com



                                                              5
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 22 of 28 PageID# 631

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX224          JPMC-00000194-95 03/26/2020         Email from June Cantrell to Lisa Lucchese re California State
                                                       Treasurer’s Office (STO) – Wire
   DTX225          JPMC-00000231-32 03/26/2020         Email from June Cantrell to Daniel Wilkening re California State
                                                       Treasurer’s Office (STO) – Wire
   DTX226          JPMC-00000239-42 03/27/2020         Email from Nikki Ticzon to Rakesh Korpal, Jenifer Robinson,
                                                       Timothy Coffey, Akhil Kedia re [re line empty] with attachments
   DTX227          JPMC-00000243        03/27/2020     Email from Rakesh Korpal to Rakesh Korpal, Timothy Coffey re
                                                       Conversation with Korpal, Rakesh (CIB OPS, USA)
   DTX228          JPMC-00000244        04/15/2020     Email from Rakesh Korpal to Timothy Coffey re Conversation
                                                       initiated by rakesh.korpal@jpmchase.com
   DTX229          JPMC-00000461-63 N/A                March and April Handwritten notes
   DTX230          SCO0221-45           03/26/2020     Email from Andrew Sturmfels to Karen Greene Ross, Rick Chivaro,
                                                       Natalie Gonzales, Fee Chang, Monica Cuellar, Andre Rivera, Kim
                                                       Daniel, Allan Watson with cc: Jim Spano, Jutta Wiechec, Angela
                                                       Shell, Jason Hollingsworth, Karen Finn, Bill Simonson, Lilian lee,
                                                       Coleen Morrow, Bertha Mejia, Jennifer Chavez, Shirley Dong, Roland
                                                       Mar, Elizabeth Gonzalez, Michael Wong re email chain restored w/all
                                                       who need to know….
   DTX231          CBB00000853-56       03/25/2020     Email from Heather Schoeppe to Mike Richardson re Blue Flame
                                                       Medical incoming wire 450 million
   DTX232          CBB00002795          03/25/2020     Call between Mike Gula and Heather Schoeppe
   DTX233          CBB00002797          03/25/2020     Call between Heather Schoeppe and Joanna Williamson
   DTX234          CBB00002798          03/25/2020     Call between Heather Schoeppe, John Brough, and David Evinger



                                                              6
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 23 of 28 PageID# 632

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX235          CBB00001097-101      03/25/2020     Email from Maria Cole to Mike Richardson with cc: Heather
                                                       Schoeppe re Blue Flame Medical incoming wire 450 million
   DTX236          CBB00000761-63       03/25/2020     Email from Heather Schoeppe to John Brough with cc: Mike
                                                       Richardson, Joanna Williamson, David Evinger re Blue Flame
                                                       Medical incoming wire 450 million
   DTX237          CBB00002673-77       03/26/2020     Email from Heather Schoeppe to John Brough, Tsega Yohannes,
                                                       Betsy Sharon, Nancy Kelly with cc: David Evinger, Tais Ribeiro,
                                                       Mike Richardson, Joanna Williamson re Contact Info
   DTX238          CBB00002649          3/26/2020      Wire Transfers Display
   DTX239          CBB00001008-29       3/26/2020      Email from Mike Richardson to Maria Cole with cc: Heather
                                                       Schoeppe re Blue Flame Medical incoming wire 450 million with
                                                       attachment
   DTX240          CBB00000748          03/26/2020     Email from John Brough to Jennifer Lincoln, David Evinger, Joanna
                                                       Williamson, Farrukh Memon, Heather Schoeppe, Mike Richardson
                                                       with cc: Wires re Incoming Large Wire
   DTX241          CBB00000971-80       3/26/2020      Email from Maria Cole to Mike Richardson, Claudia Mojica with cc:
                                                       Heather Schoeppe, Wires re Blue Flame Medical incoming wire 450
                                                       million
   DTX242          CBB00000919-29       03/26/2020     Email from Maria Cole to Mike Richardson, Thais Ribeiro, Jennifer
                                                       Lincoln, Claudia Mojica with cc: Heather Schoeppe, Wires re Blue
                                                       Flame Medical incoming wire 450 million
   DTX243          CBB00000718-27       03/26/2020     Email from Heather Schoeppe to David Evinger, Mike Richardson,
                                                       John Brough, Joanna Williamson with cc: Maria Cole re Blue Flame
                                                       Medical incoming wire 450 million



                                                              7
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 24 of 28 PageID# 633

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX244          CBB00000815-17       03/26/2020     Email from Heather Schoeppe to Thais Ribeiro re Please close
                                                       BlueFlame Accounts
   DTX245          CBB00000527          03/27/2020     Email from John Brough to Heather Schoeppe, Mariano Castagnello,
                                                       Angeli Nanali, Mubeen Baig, Najwa Alwazir, M. Strano, Maria Cole,
                                                       Mike Richardson, Brad Ward, Sametta Bailey, Pat Collins, Barry
                                                       Huitema, Marcia Bradford with cc: David Evinger, Betsy
                                                       Sharon,Tsega Yohannes, Thais Ribeiro re No new accounts for these
                                                       clients
   DTX246          CBB00002650          03/26/2020     Wire Transfers Display
   DTX247          CBB00002789          03/26/2020     Call between Claudia Mojica-Guadron, John Brough, David Evinger,
                                                       and Thais Ribeiro
   DTX248          CBB00000640-42       03/26/2020     Email from Claudia Mojica to John Brough, David Evinger, Thais
                                                       Ribeiro re Message from JPMorgan Chase – Large Incoming Wire
                                                       with attachment
   DTX249          CBB00000795-96       03/26/2020     Email from David Evinger to Thais Ribeiro, John Brough, Claudia
                                                       Mojica with cc: Tim Ahmad re Message from JPMorgan Chase –
                                                       Large Incoming Wire
   DTX250          CBB000002653-54      03/26/2020     Wire Transfers Display
   DTX251          CBB00000791-94       03/26/2020     Email from David Evinger to John Brough, Claudia Mojica, Tim
                                                       Ahmad with cc: Thais Ribeiro re Message from JPMorgan Chase –
                                                       Large Incoming Wire
   DTX252          CBB00003573-74       03/25/2020     Email from Maria Cole to Mike Gula re wire
   DTX253          CBB00004437          03/26/2020     Cell Phone Record for Maria Cole



                                                              8
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 25 of 28 PageID# 634

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX254          CBB00001725-26       03/26/2020     Email from Maria Cole to John Thomas with cc: Mike Gula, Mike
                                                       Richardson re Wire Request Form with attachment
   DTX255          DGS0201-02           03/26/2020     Email from Fee Chang to Natalie Gonzales with cc: Andrew Sturmfels
                                                       re Urgent – request call from CEO/President of Chain Bridge Bank
   DTX256          CBB00000779-81       03/25/2020     Email from John Brough to David Evinger re Blue Flame Medical
                                                       incoming wire 450 million
   DTX257          CBB00004453-62       N/A            Notes of David Evinger
   DTX258          CBB00000807          03/26/2020     Email from David Evinger to Jennifer Lincoln, John Brough, Joanna
                                                       Williamson, Farrukh Memon with cc Wires re Incoming Large Wire
   DTX259          N/A                  01/06/2021     Plaintiff’s Notice of Rule 30(b)(6) Videotaped Deposition of
                                                       JPMorgan Chase Bank, N.A. (Rakesh Korpal)
   DTX260          JPMC-00000013        03/26/2020     Email from Ana Prieto to Mackson Pereira re Conversation initiated
                                                       by ana.c.prieto@jpmorgan.com
   DTX261          JPMC-00000027-30 03/26/2020         Email from Ana Prieto to Natalie Gonzales with cc: Cash Desk, Art
                                                       Neville, Tamara Brown, Angelique Uribe re 03/26/20 Large Outgoing
                                                       Wire [202003260005534] with attachments
   DTX262          JPMC-00000036-40 03/26/2020         Email from Brian Page to Art Neville, Alexander Leonard with cc:
                                                       June Cantrell, Ana Prieto re 03/26/20 STO Large Outgoing Wire with
                                                       attachments
   DTX263          JPMC-00000046        03/26/2020     Email from June Cantrell to Rakesh Korpal re Conversation initiated
                                                       by June.m.cantrell@chase.com
   DTX264          JPMC-00000049-53 03/26/2020         Email from June Cantrell to Rakesh Korpal re FW 03/26/20 Large
                                                       Outgoing Wire with attachments



                                                              9
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 26 of 28 PageID# 635

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX265          JPMC-00000068        03/26/2020     Email from Timothy Coffey to Rakesh Korpal re Conversation
                                                       initiated by timothy.p.coffey@jpmchase.com
   DTX266          JPMC-00000069        03/26/2020     Skype conversation between June Cantrell and Rakesh Korpal
   DTX267          JPMC-00000119        03/26/2020     Email from Rakesh Korpal to Shinu Varghese re Conversation
                                                       initiated by rakesh.korpal@jpmchase.com
   DTX268          JPMC-00000121        03/26/2020     Email from Rakesh Korpal to Michael Smith re Conversation initiated
                                                       by rakesh.korpal@jpmchase.com
   DTX269          JPMC-00000247        04/15/2020     Email from Timothy Coffey to Brian Stephenson re $456MM/Chain
                                                       Bridge Bank/JPM200326-004818/ Funds recovered on 3/26
   DTX270          JPMC-00000270        05/04/2020     Email from Rakesh Korpal to Brian Stephenson re Conversation
                                                       initiated by rakesh.korpal@jpmchase.com
   DTX271          JPMC-00000465        03/26/2020     Handwritten notes
   DTX272          JPMC-00000469-70 03/26/2020         JPMC Transaction Reference Number: 2693100086JO/Client Name:
                                                       California State Treasurer Alert Summary
   DTX273          DGS0960              12/16/2020     Email from Lilian Lee to Fee Chang [no re line]
   DTX274          DGS4006-30           03/26/2020     Email from Natalie Gonzales to Fee Chang with cc: Andrew
                                                       Sturmfels, Lilian Lee re Urgent – request call from CEO/President of
                                                       Chain Bridge Bank
   DTX275          DGS0209-10           03/26/2020     Email from Andrew Sturmfels to Andre Rivera re email chain restored
                                                       w/all who need to know….
   DTX276          BFM000009562-        03/20/2020     Email from Ethan Bearman to Mike Gula re: Fwd: New voicemail
                   565
   DTX277          JPMC-00000394-       06/16/2020     Email from Art Neville to Rakesh Korpal and Rosalyn Nguyen re:
                   395                                 Confidential: State of California
                                                             10
               Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 27 of 28 PageID# 636

                                              Trial Exhibit Index B – May Offer
Blue Flame Medical LLC v. Chain Bridge Bank, N.A., et al.
Civil Action No. 1:20-cv-00658
     EXHIBIT        BATES NUMBER          EXHIBIT                                 DESCRIPTION
     NUMBER                                DATE

   DTX278          JPMC-00000070        03/26/2020     Messages from June Cantrell to Rakesh Korpal re: Conversation
                                                       initiated by rakesh.korpal@jpmchase.com
   DTX279          BFM000117809-        03/31/2020     Email from Ethan Bearman to Marc Serrio re: FW: Wire info
                   835
   DTX280          BFM000077716-17      N/A            Ltr. from Danny Mays (Maryland) to Mike Gula re: Purchase Order
                                                       #H00P0601445
   DTX281          BFM000111223-        03/25/2020     Email from John Thomas to Abby Browning re: Facemask sample?
                   227
   DTX282          BFM000074866         03/25/2020     Text messages between Betty Yee and John Thomas
   DTX283          BFM000065351-53      04/30/2020     Email from Marc Serrio to John Thomas and Mike Gula re: Cash
                                                       Position Snapshot
   DTX284          BFM000048393-        04/16/2020     Email from Marc Serrio to Henry Huang, Mike Gula, Ethan Bearman,
                   396                                 and Joy Xu re: Updated PO 1006 (Chicago) and Funds Sent to Wingar
   DTX285          BFM000046589-        04/15/2020     Email from Ethan Bearman to Mike Gula re: Fwd: URGENT PO 1-4
                   593
   DTX286          BFM000018938-        04/01/2020     Email from Ethan Bearman to Mike Gula re: Wiring Instructions
                   940
   DTX287          CBB00004294-301      03/2014        Chain Bridge Bank, N.A. Wire Transfer Policy
   DTX288          N/A                  05/06/2020     Sophia Bollag et al., ‘Urgency and panic’: Inside Gov. Gavin
                                                       Newsom’s rush to buy coronavirus gear, The Sacramento Bee
   DTX289          BFM000001582         03/26/2020     Great Health Companion Order Confirmation




                                                             11
Case 1:20-cv-00658-LMB-IDD Document 93 Filed 04/15/21 Page 28 of 28 PageID# 637




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2021, I will cause the foregoing to be served via email

 to the following:

  Peter H. White, Esq. (VA Bar No. 32310)            Meredith K. Loretta, Esq. (VA Bar No. 92369)
  SCHULTE ROTH & ZABEL LLP                           WILMER CUTLER PICKERING HALE &
  901 Fifteenth Street, NW, Suite 800                DORR LLP
  Washington, DC 20005                               1875 Pennsylvania Avenue NW
  Phone: (202) 729-7476                              Washington, DC 20006
  Fax: (202) 730-4520                                Phone: (212) 663-6981
  Email: peter.white@srz.com                         Email: meredith.loretta@wilmerhale.com
  Counsel for Plaintiff                              Counsel for Third-Party Defendant




                                              /s/ Donald Burke
                                              Donald Burke (VA Bar No. 76550)
                                              ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                              UNTEREINER & SAUBER LLP
                                              2000 K Street, NW, 4th Floor
                                              Washington, DC 20006
                                              Telephone: (202) 775-4500
                                               Facsimile: (202) 775-4510
                                              dburke@robbinsrussell.com
                                              Counsel for Defendants
